NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3148

                                HENRY J. MUMME, JR.,

                                                Petitioner,

                                           v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                Respondent.

     Petition for review of the Merit Systems Protection Board in NY3330080318-I-1.

                                      ON MOTION

Before BRYSON, Circuit Judge.

                                       ORDER

      The Department of Veterans Affairs moves to reform the official caption to

designate the Merit Systems Protection Board as respondent. We treat Henry J.

Mumme, Jr.'s submission received on June 11, 2009 as an opposition to the motion.

      The Board dismissed Mumme's appeal, challenging his non-selection for a

registered nurse position, for lack of jurisdiction. The Board determined that the

appointment of medical professionals under 38 U.S.C. §§ 7401, 7403 is not subject to

veterans' preference rights and thus Mumme has no right to appeal an alleged violation of

such rights. Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the

respondent when the Board's decision concerns the procedure or jurisdiction of the
Board. In this case, the Board dismissed the appeal for lack of jurisdiction. Thus, the

Board is the proper respondent in this petition for review.

         Accordingly,

         IT IS ORDERED THAT:

               The motion is granted. The revised official caption is reflected above.

               The Board should calculate its brief due date from the date of filing of this

order.

                                                   FOR THE COURT


      JUN 3 0 2009                                 /s/ Jan Horbalv
           Date                                   Jan Horbaly
                                                  Clerk
                                                                   Ines
cc:      Henry J. Humme, Jr.                              u.s• SOURTgF APPEALS FOR
                                                             THE FEDERAL CIRCUIT
         Matthew H. Solomson, Esq.
         Joyce G. Friedman, Esq.
                                                              JUN 3 0 2009
                                                               JAN HOR8ALY
s20                                                               CLERK




2009-3148                                     2